DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-16, 18 and 20 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is Non-Final.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-16, 18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over ALSINA et al (2014/0074959) in view of CHEN et al (2009/0293082) and further in view of NAKAMURA (2009/0136221) and further in view of SATISH et al (8,079,030)
	As to claim 1, ALSINA discloses client side media station generation and further discloses a content distribution device comprising:
            A communication component (figs.1, 2, Network 104, two or more computers for local communication, includes Media Station Generation Server “MSGS” [0052], generates IDs, establishes communication with devices on the NW-4) that communicates with an access point device (MSGS having a plurality of identifiers including SSIDs (service set identifiers) (creates channels or stations with IDs for list of services based on: configuration, rules, bandwidth, playlist, preference, etc.) at are broadcast by the access point device and indicative of network names of wireless LAN that are established by the access point device and SSID that is set and indicative of a network name of a wireless LAN that is established to the access point device (figs.1, 2, 10-12, [0009-0013] [0032-0033], note the system includes MSGS, creates channels or stations with IDs, maintains user history of station IDs and generates sets of stations IDs for services and is responsive for establishing new stations, distributing pertinent information: station IDs, station metadata, station specific rules to relevant parties; and a controller (MSGS) that sets a distribution related condition related to a distribution of content for each of the SSIDs and ID of the LAN, in response to the controller receiving a content distribution request from a distribution terminal via the access point device, the controller determining whether or not the distribution of the content to the distribution terminal is permitted according to the distribution related condition (rules and other conditions) corresponding to one  of the SSID used and the LAN ID by the distribution terminal to establish a wireless LAN between the distribution terminal and the access point device ([0032-0037], [0040-0045], [0051-0053[ and [0058-0066]), note the system includes MSGS which is responsive for establishing new stations, distributing pertinent information: station IDs, station metadata, station specific rules to relevant parties; the rules: playback and other specific rule, may be change by the station sponsor and may be distributed to the client devices on the network; new station can be created and a station identifier can be assigned to the station and furthermore media content server 106 can assign the station Identifier and distribute the station Identifier to the client device 102 and/or the invitational content server 108 and metadata associated with the station can be distributed.
	ALSINA further discloses where the MSGS, establishes dynamic stations with devices, creates station IDs, distributes the station IDs to client devices including displaying content items including user preferences ([0012-0013], [0047-0053], [0038-0043], [0058-0066] and [0107]) and communicates wired or wirelessly using various mediums of communication ([0137-0143] and [0125-0127) using the IDs as discussed above, BUT appears silent as to where the IDs are broadcast to the access point device and indicative of network names that are established by the access point device.
CHEN discloses video processing system with key table and methods and further discloses where IDs indicative of established channel(s) are broadcast to client device and that are indicative of network names that are established by the client device, where a Wireless Access Device “WAD” includes a base stations establishes communication with a source and generates video signal or stream with specific IDs indicative of network names as established for broadcast to client device(s)  (figs.1-16, [0029-0033], [0039], [0046], [0054-0058] and [0067-0069]), the WAD includes a base stations and broadcasts video stream with specific IDs associated with subscription channels and associated data (entitlement control messages and/or entitlement management messages) and other networks, and establishes communication with the source and the client device(s) based on subscription data and other conditions
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of CHEN into the system of ALSINA to efficiently link respective ID(s) with specific channels or stations of interest associated with device(s) and broadcast signals indicative of a desired channel(s), subscription channels of interest or network names of interest to the respective client device(s) for services. 
	CHEN as modified by ALSINA discloses generating IDs associated with the wireless LAN, BUT appears silent as to where the IDs is set to stealth and indicative of a network name of a wireless LAN that is established by the access point device; and a controller that sets a distribution related condition related to a distribution of content for each of the SSIDs and the stealth SSID and further communicates data using one of the SSIDs and the stealth SSID used by the distribution terminal to establish a wireless LAN between the distribution terminal and the access point device; including controlling a display component to display information for setting the distribution related condition for each of the stealth SSID and the SSIDs, wherein the controller controls the display component to display the stealth SSID and the SSIDs for selecting one of the stealth SSID and the SSIDs for which the distribution related 
	However, in the same field of endeavor, NAKAMURA discloses management system and method associated with a plurality of terminals where an information transmitting unit finds out a wireless LAN access point of SSID for the purpose of generating and transmitting information and further employs a stealth SSID with a wireless LAN, sets a distribution related condition related to a distribution of content for each of the stealth SSID and the SSIDs and the stealth SSID; stores the distribution related condition in association with each of the stealth SSID and the SSIDs, in response to the controller receiving a content distribution request from a distribution terminal via the access point device, the controller obtaining, one of the stealth SSID and the SSIDs used by the distribution terminal to establish a wireless LAN between the distribution terminal and the access point device and sets further encrypting keys to the wireless LAN to connect or establish a session for data communication and further controls a display component to display information for setting the distribution related condition for each of the stealth SSID and the SSIDs, wherein the controller controls the display component to display the stealth SSID and the SSIDs for selecting one of the stealth SSID and the SSIDs for which the distribution related condition is set and wherein the controller controls the display component to display a setting screen for setting the distribution related condition of the selected one of the stealth SSID and the SSID (figs.1-5, Abstract, [0053-0055], [0065-0068], [0070-0079] and [0082-0084]).
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of NAKAMURA into the system of ALSINA as modified by CHEN to provide additional security to the system to thereby to control via a GUI and manage and restrict the transfer of data via the wireless LAN to the respective client device(s).
a controller further providing additional security to the network to control other various management operations, i.e., searching a distribution related condition associated with the obtained one of the stealth SSID and the SSIDs from among the distribution related condition that has been stored in the storage component in association with each of the stealth SSID and the SSIDs, and determining whether or not the distribution of the content to the distribution terminal is permitted based on the searched distribution related condition associated with the obtained one of the stealth SSID and the SSID.
	However, in the same field of endeavor, SATISH discloses detecting stealth network communications including managing and enforcing various operations for network security, i.e., “searching a distribution related condition associated with the obtained one of the stealth SSID and the SSIDs from among the distribution related condition that has been stored in the storage component in association with each of the stealth SSID and the SSIDs, and determining whether or not the distribution of the content to the distribution terminal is permitted based on the searched distribution related condition associated with the obtained one of the stealth SSID and the SSID” (figs.1-4, Abstract, Col.1, line 1, line 13-Col.2, line 17, Col.3, line 44-Col.4, line 50 and Col.5, line 9-Col.7, line 32), scanning, analysis, verifying, etc. the network communications.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of SATISH into the system of CHEN as modified by ALSINA and NAKAMURA to provide additional security to the system.
	As to claim 5, ALSINA further discloses where the access point device includes a wired LAN connection component to which a cable of a wired LAN is connected, and the controller sets the distribution related condition for a connection path of the wired LAN via the wired LAN connection component ([0047-0052]).

	As to claims 7-8, ALSINA further discloses where the distribution related condition includes a viewing age condition for setting a viewing age and where the viewing age condition is settable for each age ([0067-0068] and [0109-0110]), user profile database includes user characteristic data: history, age, gender, etc., and the storage updater can filter content based on parental controls to prevent playback.
	As to claims 9-10, ALSINA further discloses where the distribution related condition includes a genre condition for setting a genre, wherein the distribution related condition includes a distribution time period condition for setting a time period in which the distribution of the content is permitted ([0035-0039]), playlist generation rule can be defined based on one or more constraints, games, media type, bandwidth/processor requirements, etc., furthermore the rule based on licensing agreement may relax the requirements and allow playback of finite number of songs.
	As to claim 11, ALSINA further discloses where a receiver that receives broadcast signal of a selected channel, the distribution related condition including a channel condition for setting a channel whose distribution is permitted ([0035-0039]), playlist generation rule can be defined based on one or more constraints, games, media type, bandwidth/processor requirements, etc., furthermore the rule based on licensing agreement may relax the requirements and allow playback of finite number of songs within a time period(s).
	As to claims 12-13, ALSINA further discloses where the distribution related condition includes an operation condition for setting a permitted operation related to the content and where the permitted operation related to the content includes at least one of programmed recording, deletion, editing, and copying ([0033-0039]), playlist generation rule can be defined based on one or more constraints, games, media type, bandwidth/processor requirements, etc., furthermore the rule based can be explicitly defined using parental controls and played on a particular station.
	As to claim 14, ALSINA further discloses where the controller creates a title list of the content based on the distribution related condition ([0035-0039]), note remarks in claim 11.
	As to claim 15, ALSINA further discloses where the controller determines whether or not the distribution of the content is permitted based on the distribution related condition ([0035-0039] and [0052-0053]), note remarks in claim 11, rules may be based on other legal regulations, DMCA, etc.
	As to claim 16, ALSINA further discloses where the controller performs control to distribute the content when the distribution of the content is permitted, and performs control to notify that the content cannot be distributed when the distribution of the content is refused ([0035-0039] and [0107-0110]), note remarks in claim 11, the rule based on licensing agreement may relax the regulation, including prohibiting content playing and displaying of other content.
	As to claim 18, ALSINA/CHEN/ NAKAMURA/SATISH further discloses where in response to the controller receiving a title list request from a distribution terminal, the controller transmits to the distribution terminal a title list of the content according to the distribution related condition corresponding to the one of the SSIDS and the stealth SSID used by the distribution terminal ([0033-0039], [0051-0053] and [0058-0061]- ALSINA and other cited of NAKAMURA), note remarks in claims 1-4, a list of media candidate items, device type, available bandwidth, etc., can be changed using rules associated with the stations, to change media playback rules and other rules.
	As to claim 20, ALSINA/CHEN/ NAKAMURA/SATISH further discloses where in response to the controller receiving a content operation request from a distribution terminal, the controller determines whether or not an operation related to the content is permitted according to the distribution related condition corresponding to the one of the SSIDS and the stealth SSID used by the distribution terminal note remarks in claims 1-4 and 12-13.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  /ANNAN Q SHANG/  Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ANNAN Q. SHANG